Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  delete “that” in line 2.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No.11,121,485. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8,10,14-18 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toscani et al. 9,692,155. Regarding claim 1, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer insulating battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer insulating battery clamp member 24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin 42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector 20,22 (fig 1) provided at an end of at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector having a first split cylindrical-shaped metal plate end section defining a battery cable end receiver, the battery cable connector being configured to secure and anchor the battery cable end within the battery cable connector, wherein the battery cable connector is configured to receive a battery cable end into the battery cable end receiver, and secure and anchor the battery cable end within the battery cable connector. 
Regarding claim 2, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer plastic battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer insulating plastic battery clamp member 24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin 42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector 20,22 (fig 1) provided at an end of at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector having a first split cylindrical-shaped metal plate end section defining a battery cable end receiver configured to be pressed inwardly or crimped closed, wherein the battery cable connector is configured to receive a battery cable end into the battery cable end receiver, and then be pressed inwardly or crimped closed to secure and anchor the battery cable end within the battery cable connector. 
Regarding claim 3, Toscani discloses a battery clamp device, comprising: a first inner metal battery clamp member 10 having a handle portion and a clamp portion; a second inner metal battery clamp member 28 having a handle portion and a clamp portion; a first outer plastic battery clamp member 6 having a handle portion and a clamp portion connected to the first inner metal battery clamp; a second outer plastic battery clamp member 24 having a handle portion and a clamp portion connected to the second inner metal battery clamp; a pivot pin 42 pivotally connecting the first inner metal battery clamp member to the second inner metal battery clamp member; and a battery cable connector (22,20 Fig.1) provided at an end of at least one of the first inner metal battery clamp member and the second inner metal battery clamp member, the battery cable connector having a first split cylindrical-shaped metal plate end 20 section transitioning into another split cylindrical-shaped metal plate 22 together defining a battery cable end receiver configured to be pressed inwardly or crimped closed, wherein the battery cable connector is configured to receive a battery cable end into the battery cable end receiver, and then be pressed inwardly or crimped close to secure and anchor the battery cable end within the battery cable connector. 
Regarding claim 4, the first cylindrical-shaped metal plate end section is a first split cylindrical-shaped metal plate end section. 
Regarding claim 5, inner edges of the first split cylindrical shaped metal plate end section are initially spaced apart prior to connection with the battery cable end. 
Regarding claim 6, the edges of the first split cylindrical shaped metal plate end section abut each other after the first split cylindrical-shaped metal plate is pressed inwardly or crimped closed to connect the battery cable end to the battery cable connector. 
Regarding claim 7, the edges of the first split cylindrical shaped metal plate end section are provided with interlocking fingers (fig. 1). 
Regarding claim 8, the first cylindrical-shaped metal plate end section is a continuous cylindrical-shaped metal plate end configured to be pressed inwardly or crimped to secure and anchor the battery cable end within the battery cable connector. 
Regarding claim 10, the battery cable connector comprises a first split cylindrical-shaped metal plate end section 20 transitioning into a second split cylindrical-shaped metal plate section 22. 
Regarding claim 14,  at least one of the first inner metal battery clamp member and the second inner metal battery clamp member have a U-shaped transverse cross section extending along a length of the at least one of the first inner metal battery clamp member and the second inner metal battery clamp member providing a pair of spaced apart inner edges, the U-shaped transverse cross section transitioning into the battery cable connector (not numbered , see u-shaped area near 20 in fig 3).
Regarding claim 15, the first inner metal battery clamp member 10 is provided with a pair of pivot plate portions 16,18 and the second inner metal battery clamp member is provided with a pair of pivot plate portions 34,36, wherein the pair of pivot plate portions of the first inner metal battery clamp member overlap with the pair of pivot plate portions of the second inner metal battery clamp member.
Regarding claim 16,  the pair of pivot plate portions of the first inner metal battery clamp member are provided with arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp member to accommodate the pivot plate portions of the second inner metal battery clamp, wherein the pivot plate portions of the second inner metal battery clamp are arc-shaped and nest within the arc shaped flanges protruding outwardly from the sides of the first inner metal battery clamp. 
Regarding claim 17, the inner battery clamp nests within the outer battery clamp. 
Regarding claim 18, the first inner metal battery clamp member having the handle portion and the clamp portion nests within at least a portion of the first outer insulating battery clamp member having the handle portion and the clamp portion connected to the first inner metal battery clamp, and wherein a second inner metal battery clamp member having a handle portion and a clamp portion nests within at least a portion of the second outer insulating battery clamp member having the handle portion and the clamp portion connected to the second inner metal battery clamp. 
Regarding claim 23, the arc-shaped flanges protruding outwardly from the sides of the first inner metal battery clamp member nest within arc-shaped inner edge portions of the first outer insulating battery clamp member, and wherein the arc-shaped pivot plate portions of the first inner metal battery clamp nest with arc-shaped inner edge portions of the second outer insulating battery clamp member. 
Regarding claim 24, the handle portion of the first outer insulating battery clamp member is provided with a protrusion, and wherein the handle portion of the second outer insulating battery clamp member is provided with a protrusion (near 6 and 24 in fig. 1).
Regarding claim 25, the protrusions form an X-shaped protrusion when the handle portions are squeezed together (near 6 and 24 in fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toscani in view of Cheng et al. 2004/0172795. Regarding claim 9, Toscani discloses the device substantially as claimed. Toscani does not disclose the first cylindrical-shaped metal plate end section is a first continuous cylindrical-shaped metal plate end section having one or more threaded holes each accommodating a set screw for securing the battery cable end within the battery cable connector. However, Cheng discloses a clamp having a first cylindrical-shaped metal plate end section being a first continuous cylindrical-shaped metal plate end section having one or more threaded holes each accommodating a set screw for securing the battery cable end within the battery cable connector. Therefore, it would have been obvious to one of ordinary skill to modify the clamp device of Toscani by providing a first continuous cylindrical-shaped metal plate end section having one or more threaded holes each accommodating a set screw for securing the battery cable end within the battery cable connector as taught by Cheng.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toscani in view of Tanaka et al 7,238,884. Regarding claim 11, Toscani discloses the device substantially as claimed. Toscani does not disclose the first split cylindrical-shaped metal plate end section has a greater wall thickness than a wall thickness of the second split cylindrical-shaped metal plate section.  However, Tanaka discloses a device having first split cylindrical-shaped metal plate end section 24 has a greater wall thickness than a wall thickness of the second split cylindrical-shaped metal plate section 22.  It would have been obvious to modify the device of Toscani to provide different size wall thickness as taught by Tanaka to fit bare wire and the thicker wire with insulation.
Regarding claim 12, Tanaka discloses the inner diameter of the first split cylindrical-shaped metal plate end section is same as an inner diameter of the second split cylindrical-shaped metal plate section. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toscani in view of Ng et al. 7,104,815. Regarding claim 19, Toscani discloses the device substantially as claimed. Toscani discloses the first outer insulating battery clamp member fits onto the first inner metal battery clamp member, and wherein the second outer insulating battery clamp member fits onto the second inner metal battery clamp member. Toscani does not disclose snap fitting. However, Ng et al. disclose a device that snap fits a metal clamp member 12 to an insulative member 14 (fig. 3). Therefore, it would have been obvious to one of ordinary skill to modify Toscani by providing snap fitting of the outer insulating battery clamp member onto the inner metal battery clamp, since snap fitting is a well known alternative of securement as taught by Ng.
Regarding claim 20, as modified by Ng, the first outer insulation battery clamp member comprises a snap fit protrusion snap fitting into a slot provided in the first inner metal battery clamp member, and wherein the second outer insulation battery clamp member comprises a snap fit protrusion snap fitting into a slot provided in the second inner metal battery clamp member. 
Regarding claim 21, as modified by Ng, the first outer insulation battery clamp member comprises a plurality of spaced apart snap fit protrusions snap fitting into a plurality of spaced apart slots, respectively, in the first inner metal battery clamp member, and wherein the second outer insulation battery clamp member comprises a plurality of spaced apart snap fit protrusions snap fitting into a plurality of spaced apart slots provided in the second inner metal battery clamp member. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP3200360 also appears to meet at least claim 1. Ledbetter 4,453,791 shows a similar clamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833